 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622Daikichi Corp. d/b/a Daikichi Sushi and Mohammed Based and Mohammed A. Rahman and Aporna Deb, and Kazi S. Rahman. Cases 29ŒCAŒ21362, 29ŒCAŒ21391, 29ŒCAŒ21397, and 29ŒCAŒ21427 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On July 14, 1999, Administrative Law Judge Stephen J. Gross issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 The Respondent owns and operates fast food sushi stores in New York City.  The Respondent supplies these stores with sushi prepared at its central kitchen located in Long Island City.  On February 20, 1997,3 Teamsters Local 295 (the Union) filed a representation petition seeking to represent a unit of about 60 of the central kitchen employees.  The Board conducted an election among the unit employees on April 7.  The Union won the election, and the Board certified the Union on No-vember 4. The judge found that the Respondent violated Section 8(a)(1) of the Act by making certain statements to em-ployees during and after the campaign.  The judge also found that the Respondent violated Section 8(a)(3) and (1) in late August by refusing to recall certain perma-nently laid-off employees because of their union activity.  The Respondent has excepted to these findings.  We agree with the judge. 1. The judge found that in a March meeting the Re-spondent™s president, Mr. Watanabe, unlawfully threat-ened employees with the loss of their jobs if they sup-ported the Union.  The judge further found that in the same meeting Watanabe unlawfully promised the em-ployees a wage raise to discourage support for the Union.  The judge based these findings on the credited testimony of employees Christopher Gomes, Mohammed Based, and Mohammed Rahman, and the Respondent™s failure to call Watanabe, or any other witness, to deny their tes-timony.                                                                                                                        1 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is to not overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 3 All dates are in 1997, unless stated otherwise. The Respondent argues that the judge erroneously re-lied on Gomes™, Based™s, and Rahman™s testimony about Watanabe™s statements, pointing to the judge™s observa-tion that he did not ﬁconsider any of the three to be wholly credible witnesses.ﬂ  However, ﬁnothing is more common in all kinds of judicial decisions than to believe some and not allﬂ of a witness™ testimony.  NLRB v. Uni-versal Camera Corp., 179 F.2d 749, 754 (2d Cir. 1950), revd. on other grounds 340 U.S. 474 (1951).  Accord: General Fabrications Corp., 328 NLRB 1114 fn. 1 (1999), enfd. 222 F.3d 218 (6th Cir. 2000).  Here, the judge specifically found the relevant portions of their testimony credible. The Respondent further suggests the judge improperly relied on the Respondent™s failure to call WatanabeŠthe only management representative in the March meeting after Watanabe himself dismissed Fumio Saito, kitchen manager, and Assistant Supervisors Wahab Ahdul (Dipu) and Kien Vi LuŠto controvert Gomes™, Based™s, and Rahman™s testimony.  However, it is settled ﬁthat when a party fails to call a witness who may reasonably be as-sumed to be favorably disposed to the party, an adverse inference may be drawn regarding any factual question on which the witness is likely to have knowledge.ﬂ  In-ternational Automated Machines, 285 NLRB 1122, 1123 (1987), enfd. mem. 861 F.2d 720 (6th Cir. 1988).  Al-though the judge did not use the phrase ﬁadverse infer-ence,ﬂ he properly applied this principle to infer that, had the Respondent called Watanabe to testify about his own speech, his testimony would have been consistent with the employees™ testimony.4 Our dissenting colleague concludes that the judge im-properly relied on the failure of the Respondent™s wit- 4 See Martin Luther King, Sr., Nursing Center, 231 NLRB 15 fn. 1 (1977) (judge implicitly, and properly, relied on the ﬁmissing witnessﬂ rule).  See also NLRB v. District Council of California Iron Workers Local 155, 124 F.3d 1094, 1100 (9th Cir. 1997) (drawing adverse infer-ence against union because officers failed to testify); Douglas Aircraft Co., 308 NLRB 1217 fn. 1 & 1222 (1992) (drawing adverse inference from employer™s failure to call officials to explain alleged unlawful actions).  The adverse inference rule does not apply when a party fails to call employee witnesses because they ﬁmay not reasonably be pre-sumed to be favorably disposed to any party.ﬂ  See Queen of the Valley Hospital, 316 NLRB 721 fn. 1 (1995).  Accord: Torbitt & Castleman, Inc. v. NLRB, 123 F.3d 899 (6th Cir. 1997).  Thus, there is no merit in the Respondent™s suggestion that the judge should have drawn an ad-verse inference against the General Counsel based on his failure to call the approximately 47 other employee witnesses to Watanabe™s speech. 335 NLRB No. 53  DAIKICHI SUSHI 623nesses to testify in crediting Gomes™, Based™s, and Rah-
man™s version of Watanabe™s speech.  He reasons that the 
judge had doubts about the employees™ testimony be-
cause of ﬁlanguage barriers,ﬂ
5 these doubts raised a credibility issue, and ﬁ[t]he failure of Respondent™s wit-
nesses to testify on the point did not erase or resolve 
[this] credibility issue.ﬂ  We disagree. 
Where demeanor is not determinative, an administra-
tive law judge properly may base credibility determina-
tions on the weight of the respective evidence, estab-
lished or admitted facts, inherent probabilities, ﬁand rea-
sonable inferences which may be drawn from the record 
as a whole.ﬂ  
Shen Automotive Dealership Group,
 321 
NLRB 586, 589 (1996).  This is exactly what the judge 

did here.  The judge was concerned about the employees™ 
testimony because of the language barrier (a legitimate 
concern, although a witness™ difficulties with English 
should not hastily be equated with unreliability or in-
competence).  But the judge 
did not resolve the employ-
ees™ credibility on this basis alone.  Rather, he appropri-

ately considered all the circumstances, including the Re-
spondent™s failure to offer available witness testimony to 
controvert the employees™ account of Watanabe™s speech.  
The fact that the Respondent™
s silence did not resolve all 
doubts about the accuracy of the employees™ testimony is 
insufficient to warrant upsetting the judge™s determina-
tion.  See, e.g., 
Jennie-O Foods,
 301 NLRB 305, 336Œ
337 (1991) (crediting employee witness with a ﬁ‚serious 
inability™ to comprehend and relate to what she [was] 
hearing over employer witn
ess who ‚retreated™ from tes-
tifying about disputed mattersﬂ).
  After all, as the judge 
recognized, the General Counsel was only required to 

establish that it was ﬁmore likely than notﬂ that Wata-
nabe made the statements at issue.
6 It is reasonable to infer,
 moreover, that the employ-
eesŠdespite their imperfect command of EnglishŠ
understood the basic thrust 
of Watanabe™s speech. Wata-
nabe presumably believed that his speech could be un-
derstood or he would not have made it.  And whatever 
their individual English proficiency, it is unreasonable to 
assume that the employees 
who were present for the 

speech did not speak to each other afterward and did not 
have the ability and opportunity to jointly develop an 
understanding of what Watanabe said. 
2. The judge also found that the Respondent violated 
Section 8(a)(1) when Assistant Supervisor Lu told em-
                                                          
 5 As the judge found, the native language of Gomes, Based, and 
Rahman was Bengali, and their unders
tanding of English ﬁwas at best 
hit or miss.ﬂ  Watanabe delivered
 his speech in English, sometimes 
with a translator present and sometimes without.
  6 See Sec. 10(c) of the Act (preponderance of evidence standard ap-
plies). ployee Mohammed Rahman, ﬁ[I]t™
s an open secret that 
you™ve joined the Union.ﬂ  The judge found Lu™s state-
ment unlawfully created the impression of surveillance 
of Rahman™s union activities.  We agree.  See 
Syncor 
International Corp.,
 324 NLRB 8, 12 (1997). 
The Respondent erroneously c
ontends that Lu™s state-
ment could not have been coercive because it was made 

in a ﬁfriendlyﬂ discussion with Rahman about the pros 
and cons of union representation.  Even if Rahman and 
Lu discussed unionization generally, there is no indica-

tion that Rahman had disclosed his own union member-
ship.  In any event, the Boar
d ﬁ‚does not require employ-
ees to attempt to keep their union activities secret before 

an employer can be found to
 have created an unlawful 
impression of surveillance.™ﬂ  
Tres Estrellas de Oro,
 329 
NLRB 50  (1999) (quoting 
United Charter Service,
 306 
NLRB 150, 151 (1992)).  We also reject the Respon-
dent™s suggestion that Lu™s statement was lawful because 

Rahman did not perceive it as creating the impression of 
surveillance.  The Board™s test is an objective one.  See 
Tres Estrellas de Oro,
 supra.  
Further, for reasons stated, we disagree with our dis-
senting colleague™s contention that, given the language 
barrier, the judge erred in finding that Lu made the 
statement attributed to him by Rahman.  It is true that the 
judge did not expressly find that Rahman understood 
Lu™s statement.  Such a finding, however, is implicit in 
his ultimate finding, based on Rahman™s testimony, that 
Lu made the unlawful statement attributed to him. 
3. The judge further found that the Respondent, 
through Assistant Supervisor Saito, unlawfully threat-

ened employees with plant clos
ure if they selected repre-sentation by the Union.  As a factual matter,
 the Respon-
dent contends that the judge 
incorrectly stated that Assis-
tant Supervisor Saito told employees that the Respondent 
ﬁwouldﬂ close its East Coast operation if they
 selected union representation, because union demands would in-

crease costs of production.  We find merit in the Respon-
dent™s contention
.  The record indicates that Saito stated 
that the Respondent ﬁmightﬂ cl
ose, rather than that it 
ﬁwouldﬂ close. 
We nevertheless find that Saito™s statement violated 
Section 8(a)(1).  Th
e Supreme Court in NLRB v. Gissel 
Packing Co., 
395 U.S. 575, 616Œ620 (1969), held that an 
employer may lawfully communicate to his employees 
ﬁcarefully phrasedﬂ predictions based on ﬁobjective 
factsﬂ as to ﬁdemonstrably probable consequences be-
yond his controlﬂ that he believes unionization will have 
on his company.  However, the Court cautioned that if 
there is ﬁany implication that
 an employer may or may 
not take action solely on his own initiative for reasons 
unrelated to economic necessities and known only to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624him,ﬂ the statement is a threat of retaliation
, which vio-
lates Section 8(a)(1).  In determining how employees 
might reasonably construe such communications, the 
Court emphasized that ﬁthe
 economic dependence of 
employees on the employerﬂ must be factored into the 
analysis. Here, Saito failed to cite any objective facts that would 
tend to show that if the employees voted to unionize, the 

Respondent would no longer be able to compete and 
might have to close
 for reasons beyond its control.  In its 
exceptions, the Respondent points to Gomes™ admission 
that Saito explained the Respondent could go out of 
business
 ﬁif all the demands of the union were to be 
met.ﬂ  However, the Respondent presented no evidence 

that the Union made any demands at all, let alone de-

mands that, if met, would have the ﬁdemonstrably prob-
able consequenceﬂ of driving the Respondent out of 
business.  
AP Automotive Systems, 
333 NLRB 581 
(2001) (employer engaged in objectionable conduct by 
conveying to employees that
 union, if selected, would 
inevitably make exorbitant demands leading to plant clo-
sure). Cf. 
Benjamin Coal Co.,
 294 NLRB 572 fn. 2 
(1989) (employer™s prediction of dire economic circum-

stances lawful where it was in response to union™s pledge 
to insist on application of an industrywide agreement).  
Saito™s statement, moreover, 
took place against the back-
drop of the Respondent™s unfair labor practices, includ-
ing President Watanabe™s substantiated threats to dis-
charge employees who engaged in union activity.  In 
these circumstances, we find th
at Saito™s statements rea-
sonably conveyed the message
 that the Respondent 
might decide on its own initiative to shut down opera-
tions if the employees selected union representation. 
It is no defense that Saito phrased his prediction of 
plant closure
 as a possibility rather than a certainty
.  In 
Gissel itself, the employer™s unlawful
 statements were to 
the effect that the union woul
d probably strike and that a 
strike ﬁcould lead to the closing of the plant.ﬂ  395 U.S. 

at 588.  See also 
McDonald Land & Mining Co.,
 301 
NLRB 463, 466 (1991) (finding statement that creditors, 

upon learning that employees favored unionization, 
ﬁmight get nervous and decide to throw us [into] Chapter 
11ﬂ violated Sec. 8(a)(1)); 
Glasgow Industries,
 204 
NLRB 625, 626Œ627 (1973) (finding statement that ﬁif 
you all vote this Union in, this plant could move to Mex-
icoﬂ violated Sec. 8(a)(1)); 
Mohawk Bedding Co.,
 204 
NLRB 277, 278 (1973) (finding that in the context of 
statements of plant closure, 
the statement ﬁ[i]f the Union 
wins the election tomorrow . . . then we could all be in 
for serious trouble,ﬂ 
violated Sec. 8(a)(1
)).  Accordingly, 
we affirm the judge™s finding that Saito™s statement that 
the Respondent might go
 out of business violated Section 
8(a)(1).
7 Our dissenting colleague disagrees with this conclu-
sion, based largely on his rejection of the judge™s unfair 

labor practice findings involving Watanabe and Assistant 
Supervisor Lu.  As a result, our colleague finds that 
Saito™s statement ﬁwas not made in an otherwise ‚coer-

cive context™ﬂ and therefore did not require substantia-
tion by objective evidence.  However, we have affirmed 
the judge™s findings that Watanabe and Assistant Super-
visor Lu engaged in contemporaneous violations of Sec-
tion 8(a)(1). 
4. The judge further found that the Respondent vio-
lated Section 8(a)(3) and (1) in August by refusing to 
recall six laid-off hot kitchen employees because of their 
union activity.  The Respondent contracted out the ﬁhot 
kitchenﬂ portion of its central kitchen on about August 
28, 1997.
8  As a result, the Respondent permanently laid 
off hot kitchen employees Mohammed Rahman, Mo-
hammed Based, Kazi Rahman, Aporna Deb, Mohammed 
Zaman, and Christopher Gomes on August 28 and 29.  
As the judge found, the employees, all of whom had ex-
perience working in other areas of the central kitchen, 
asked to be placed in those other areas or otherwise made 

clear their desire to continue working for the Respon-
dent.  The Respondent refused 
to recall any of them.  The 
judge found that the employees™ union activity was a 
motivating factor in that decision and that the Respon-
dent failed to establish that it would have taken the same 
action even in the absence of that activity.  We agree. 
As the judge found, all six of these employees engaged 
in union activity and the Respondent had knowledge of 

that activity.  The judge™s finding of knowledge is sub-
stantiated by Assistant Supervisor Dipu™s ﬁfree-
wheelingﬂ conversations with Based and Kazi Rahman 
about employees™ prounion sentiment and Assistant Su-
pervisor Lu™s unlawful statement to employee Moham-
med Rahman, ﬁit™s an open secret that you™ve joined the 
Union.ﬂ 
                                                          
 7 With regard to the prior settlement
 agreement, we find merit in the 
Respondent™s contention that the judge erroneously stated in his deci-
sion that ﬁDaikichi proffered no 
information about the settlement 
agreement either at the hearing or 
on brief.ﬂ  The prior complaint and 
settlement agreement are in the reco
rd, and the Respondent noted this 
in its brief to the judge.  This error, however, does not affect the result 
herein because the allegations underlying the violations found
 were not 
encompassed within the settlement agreement.  See 
B & K Builders,
 325 NLRB 693, 694 (1998). 
8 The judge dismissed the complaint insofar as it challenged the con-
tracting out of the hot kitchen as un
lawful.  Contrary to the General 
Counsel™s exceptions, we agree with
 the judge that the Respondent 
established that it would have cont
racted out its hot kitchen operation 
even in the absence of 
the employees™ union activity. 
 DAIKICHI SUSHI 625Contrary to the Respondent and our dissenting col-
league™s contention, moreover, the record evidence fully 
supports the judge™s finding that the Respondent™s re-
fusal to recall the employees was motivated by their sup-
port for the Union.  As 
the judge emphasized, the Re-
spondent™s union animus is revealed by Watanabe™s ear-

lier threat of job loss if employees supported the Union.  

Significantly, the Respondent™s refusal to recall the em-
ployees effectively made good on this threat.  See 
W. F. 
Bolin Co.,
 311 NLRB 1118, 1119 (1993), enfd. mem. 99 
F.3d 1139 (6th Cir. 1996) (employer™s unlawful threat to 

get rid of employees who complained about pay sup-
ported finding of animus and unlawful motivation in sub-
sequent layoff of those who continued to complain). 
Unlawful motivation is also revealed by General Man-
ager Histo Baba™s false stat
ement to employees that he 
could not place them in other areas of the kitchen ﬁbecause 
the operation is full.  We have just enough people.ﬂ  In 
fact, the Respondent did not have enough people.  Thus, as 
the judge found, in September the Respondent hired at 
least six new employees to staff its ﬁfullﬂ operations, and 

continued to hire new employees in the ensuing months.  
See generally 
Shattuck Denn Mining Corp. v. NLRB, 
362 F.2d 466, 470 (9th Cir. 1966) (falsity of asserted reason 
for adverse action supports inference of unlawful motive).  
And as the judge pointed out, the Respondent offered no 
explanation for its decision to hire new employees rather 

than recall its experienced workers. 
In view of all these facts, 
we agree with the judge that 
a reason for the Respondent™s refusal to recall the six 

employees was their support for the Union.  We also 
agree with the judge that the Respondent failed to estab-
lish that it would have refused to recall the employees 
even in the absence of thei
r union activity.  Therefore, 
we affirm the judge™s finding of a violation of Section 
8(a)(3) and (1).  See 
Grinnell Corp.,
 320 NLRB 817, 831 
(1996) (although employee™s layoff was not unlawful, 

employer™s refusal to recall him violated Sec. 8(a)(3)).  
The Respondent™s argument, based on 
Kmart Corp.,
 320 NLRB 1179 (1996), and 
Lampi, L.L.C.,
 322 NLRB 
502 (1996), that the 
judge was required 
to find evidence 
of disparate treatment is without merit.  To be sure, these 
decisions make clear that th
e presence or absence of dis-
parate treatment can be important evidence in a case al-
leging a violation of Section 8(a)(3).  Such evidence, 
however, is not 
required to establish a 
case of unlawful 
discrimination.  The Board and the courts have recog-
nized that a variety of circumstances may support a find-
ing of unlawful motivation.  See 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863, 870 (6th Cir. 1995); 
NLRB v. Adco 
Electric, Inc., 6 F.3d 1110, 1118 fn. 6 (5th Cir. 1993).  
Similarly, the lack of ﬁsus
picious timing,ﬂ as the Re-
spondent puts it, is not determinative.  See 
Flannery Mo-
tors, 321 NLRB 931 (1996) (lapse of time between pro-
tected activity and discharges was insufficient to over-
come other evidence of anti
union motive), enfd. mem. 
129 F.3d 1263 (6th Cir. 1997). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and orders that the Respondent, Daikichi Corp. 
d/b/a Daikichi Sushi, Long Island City, New York, its 
officers, agents, successors, and assigns shall take the 
action set forth in the Order as modified. 
Substitute the following para
graph for paragraph 2(d). 
ﬁ(d)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 CHAIRMAN HURTGEN, dissenting in part. 
I agree with my colleagues 
that the Respondent vio-
lated Section 8(a)(1) of the Act based on the statement of 
Assistant Supervisor Wahab Ahdul (Dipu) to employee 
Aporna Deb.  I also agree that the Respondent did not 
violate Section 8(a)(3) by contracting out the hot kitchen 
work.  However, I disagree with the conclusions of my 
colleagues on four other matters.  
First, contrary to my colleagues and the judge, I find 
that the Respondent did not violate Section 8(a)(1) based 
on the speech by Daikichi™s president, Mr. Watanabe.  
Employees and supervisors in the Daikichi central kitchen 
spoke a variety of different languages including Chinese, 
Japanese, Spanish, and Bengali.  Watanabe™s disputed 
speech was given in English. 
 However, as found by the 
judge, the three employee witnesses who testified about 
the speech understood English ﬁonly to a limited extentﬂ 
and ﬁonly with great difficulty.ﬂ  The judge also found that 
the employees™ understanding of English was ﬁat best hit 
or miss[.]ﬂ  The judge said that he did ﬁ[not] consider any 
of the three to be wholly credible witnesses.ﬂ
1  However, 
the judge nonetheless turned right around and credited the 
employees.  He did so solely on the basis that Respon-
dent™s witnesses did not deny the testimony of the General 
Counsel™s witnesses.  In these circumstances, I conclude 
that the judge has not appropriately resolved the credibility 
issue.  As the judge found, the testimony of the three Gen-
                                                          
 1 It is clear that, in context, the judge inadvertently omitted the 
bracketed word ﬁnot.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626eral Counsel witnesses raised a credibility issue.  That 
credibility issue existed by reason of language barriers.  
The failure of Respondent™s witnesses to testify on the 
point did not erase or resolve th
e credibility issue.  Indeed, 
it had nothing to do with the credibility issue.  Notwith-
standing this, the judge purported to resolve the credibility 
issue.  The judge could only bring himself to say that Wa-

tanabe said, ﬁ[S]omething along the line of.ﬂ  Since the 
judge cited nothing else to resolve credibility, I find his 
purported credibility resolution to be lacking in substance.  
My colleagues say that the 
judge drew an adverse in-
ference from Watanabe™s failure to testify, i.e., the judge 

properly inferred that, had Watanabe testified, he would 
have supported the employees™ testimony.  In fact, the 
judge did no such thing.  He made no specific reference 
to Watanabe™s failure to testify; he did not say anything 
at all about an adverse inference; he did not speculate 
about how Watanabe would have testified.  In short, my 
colleagues™ discussion of 
ﬁadverse inferenceﬂ is their 
own creation, designed to build up a shaky case. 
In sum, there is insufficient evidence to establish that 
Watanabe uttered the words attributed to him.  Further, 
there is insufficient evidence to establish that the em-
ployees who heard the speech understood the language in 
which it was made.  The judge made no such finding.  
Moreover, the record contains no evidence that Wata-
nabe™s speech was translated 
for the employees by some-
one who heard the speech.
2  Although it was unnecessary 
to prove that the employees were actually coerced, the 

General Counsel was required to prove that the Respon-
dent™s conduct reasonably tended to restrain, interfere 
with, or coerce the employ
ees™ exercise of Section 7 
rights.  Here, there was no 
reasonable likelihood of co-
ercing employees who lacked
 sufficient understanding of 
the language in which the statements were made.  Absent 
a translation, the statements made by Watanabe in Eng-
lish (to employees whom the judge found did not suffi-
ciently understand English) would not reasonably tend to 
restrain, interfere with, or coerce the exercise of the em-
ployees™ rights.  I find no basis for my colleagues™ appar-
ent assumption that, following Watanabe™s speech, the 
                                                          
                                                           
2 The three employee witnesses who testified about the speech spoke 
Bengali.  The judge found that when Watanabe arrived, Assistant Su-
pervisor Dipu, who spoke Bengali 
and at times translated manage-
ment™s comments for the Bengali-speaking employees, left the room as 
instructed.  Assistant Supervisor Kien
 Vi Lu left as well.  Neither em-
ployees Kazi Rahman nor Mohammed 
Based testified that other super-
visors were present during Watanabe
™s speech or that the speech was 
translated into Bengali for them.  Only employee Christopher Gomes 
testified that, at some later time, Assistant Supervisors Dipu and Lu 
were brought in to translate Wata
nabe™s speech into Bengali and Chi-nese, respectively.  No witnesses tes
tified that Dipu heard the disputed 
speech. employees jointly developed an understanding of what 
Watanabe said.  Even if they did jointly develop such an 
understanding, that would not establish the substance of 
what Watanabe said or whether the understanding was 
reasonable.
 My colleagues also say that Watanabe ﬁpresumably 
believed that his speech could be understood or he would 
not have made it.ﬂ  However, that obviously does not 
establish that employees in fact understood what he said.
  I, therefore, find that the General Counsel failed to prove 
that the Respondent violated Section 8(a)(1) of the Act 
based on Watanabe™s speech. 
Second, contrary to my colleagues and the judge, I find 
that the Respondent did not violate Section 8(a)(1) based 
on the statement of Assistant Supervisor Lu to employee 
Mohammed Rahman.  As with Watanabe™s speech, Lu™s 
statement to employee M. Ra
hman that ﬁit™s an open 
secret that you™ve joined the Unionﬂ was made to an em-
ployee who spoke a different language.  The judge ex-
pressed the same concerns 
about the accuracy of M. 
Rahman™s testimony and his understanding of English as 
he (the judge) did with respect to the witnesses noted 
above.  Given these concerns
, my colleagues™ ﬁimplicitﬂ 
finding that M. Rahman understood the statement despite 
the significant language barrier is not sufficient.  There is 
no actual finding, nor would any such finding be sup-
ported by the evidence.  Ab
sent a finding by the judge 
that M. Rahman understood Lu™s statement, I find that 
the General Counsel failed to prove that the statement 
created an impression of surveillance
, in violation of 
Section 8(a)(1) of the Act. 
Third, contrary to my colleagues and the judge, I find 
that the Respondent did not violate Section 8(a)(3) by 
failing to recall six employees from layoff.  Under the 
test set forth in 
Wright Line,
3 the General Counsel must 
initially establish a prima facie case that the Respon-
dent™s decision not to recall the employees from layoff 
was motivated, at least in 
part, by the employees™ pro-
tected activity.  However, the record shows no connec-
tion between the Respondent™s failure to recall the laid-
off employees and any union animus.  The judge found 

that the Respondent™s decisi
on to lay off the employees 
was not motivated by union animus and, for reasons 
stated above, I find no union animus on the part of Wata-
nabe.  Having found no unlawful threat by Watanabe, I 
disagree with my colleagues™ conclusion that the failure 
of the Respondent to recall the employees ﬁeffectively 
made good on his threat.ﬂ  Further, I reject the majority™s 
reliance on a statement made by East Coast General 
 3 251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), cert. 
denied 495 U.S. 989 (1982). 
 DAIKICHI SUSHI 627Manager Histo Baba at the time the Respondent lawfully 
laid off the employees.  That 
statement, even if false, 
relates to the Respondent™s decision to lay off the em-
ployees, and does not establish the General Counsel™s 
prima facie case that the Resp
ondent unlawfully failed to 
recall employees from layoff.  
The record also contains 
no evidence concerning the skills of the newly hired em-

ployees compared with the skills of the laid-off employ-
ees, and no evidence on whether the newly hired em-
ployees had a history of union activity.  Further, the re-
cord contains no evidence that the Respondent has ever 
recalled any employees from layoff.  Thus, I find no ba-
sis for inferring that the Respondent™s failure to do so 
here was motivated by union animus.  
In these circumstances, I find no connection between 
the Respondent™s failure to recall the laid-off employees 

and the employees™ protected 
activity and, therefore, I conclude that the General Counsel failed to establish a 
prima facie case of discrimina
tion under Section 8(a)(3). 
Fourth, I conclude that the statement by Kitchen Man-
ager Fumio Saito was not violative of Section 8(a)(1).  
An employer may lawfully
 communicate its views to 
employees about a particular union provided the com-
munications ﬁdo not contain a threat of reprisal or force 

or promise of benefit.ﬂ  
NLRB v. Gissel Packing Co.,
 395 
U.S. 575, 618 (1969).  I find no threat of reprisal in 

Saito™s statement describing th
at the Respondent™s East 
Coast operation might
 be unable to continue in the event 
of unionization because Daikichi would lose its ability to 
compete successfully.  Saito e
xplained that if all the de-
mands of the Union were to be met, the production costs 
would go up, and closure of the operation might occur.  
Saito did not imply that the operation would close for 
retaliatory reasons rather than for economic reasons.  
Rather, as shown by the record, Saito linked the possible 
closure of the facility to the conditions of increased costs 
and loss of competitiveness.  These are objective, eco-
nomic factors beyond the Employer™s control.  Saito™s 

statement suggested that higher production costs and loss 
of competitiveness, brought on if the Union™s demands 
were met, could be determinative.  There was no implica-
tion that the Respondent would take action for reasons 
unrelated to economic necessities.   
I find it unnecessary in the circumstances of this case 
for Saito to have recited precise economic data to support 

his statement.  Unlike 
Glasgow Industries,
 204 NLRB 
625 (1973); and 
Mohawk Bedding Co.,
 204 NLRB 277 
(1973), cited by the majority, Saito™s statement was not 

made in an otherwise ﬁcoerc
ive context,ﬂ and thus the 
environment in this case did not present an ﬁatmosphere 
of apprehension in the mi
nds of the [employees.]ﬂ  
Glas-gow,
 supra at 627; 
Mohawk,
 supra at 279.
4  As explained 
above, I find the evidence insufficient to show that Wa-
tanabe made a statement which reasonably tended to co-
erce employees or that Lu created the impression of sur-
veillance.  Moreover, the facility supervisors were spe-
cifically trained by a labor consultant on what they were 
and were not allowed to say to employees during an elec-

tion campaign and, with one isolated exception, did not 
otherwise violate the law.  Thus, absent other coercive 
circumstances, I do not interpret Saito™s statement as 
indicating that the Respondent might decide on its own 
initiative to shut down operations in retaliation for em-
ployees™ selection of the Union.  Rather, I find Saito™s 
statement was protected sp
eech under Section 8(c). 
 Sharon Chau, Esq.,
 for the General Counsel.
 Anthony B. Byergo, Esq.
 and Frederic H. Fischer, Esq.
 (Sey-
farth, Shaw, Fairweather and Geraldson, Esqs.), 
of Chi-cago, Illinois, for the Respondent. 
DECISION STEPHEN J. GROSS, Administrative Law Judge. The Re-
spondent, Daikichi Corp. d/b/a Daikichi Sushi, owns and oper-
ates fast food sushi stores on both the East and West Coasts.
1  Almost all of Daikichi™s East 
Coast stores are in New York. 
Beginning in February 1996 Daikichi prepared most of the 
sushi it sold in its East Coast es
tablishments at a central kitchen 
in Long Island City. And since May 1997 the central kitchen 
has prepared all of Daikichi™s East Coast sushi. We are con-
cerned here with events that occurred in the central kitchen 
facility beginning in February 1997. 
On February 20, 1997, Teamsters Local 295 (the Union) 
filed a repesentation petition se
eking to represent the approxi-
mately 60 bargaining unit employees employed in the central 
kitchen.
2 At an election conducted by the Board on April 7, 
Daikichi™s central kitchen empl
oyees voted to be represented 
by the Union.
3 The General Counsel contends that beginning in March 1997 
and continuing until after the election, five different Daikichi 
supervisors and a consultant reta
ined by Daikichi violated Sec-
tion 8(a)(1) of the Act by reason of statements they made to 
Daikichi™s employees. 
In August 1997, Daikichi contract
ed out some of the kitchen 
work that had been performed by Daikichi employees. That 
resulted in Daikichi permanently laying off eight employees. 
                                                          
 4 I also find the statement in 
McDonald Land & Mining Co.,
 301 
NLRB 463, 466 (1991), referred to by the majority, to be too specula-
tive in that case to have been based on objective facts. 
1 Daikichi admits that it is an employer engaged in commerce within 
the meaning of the National Labor Relations Act (the Act). 
2 The unit: All full-time and regular part time kitchen worker employees em-
ployed by Daikichi at its 36-35 35th Street, Long Island City, New 
York, facility, excluding all other 
employees, guards 
and supervisors 
as defined in the Act. 
3 On November 4, 1997, the Board 
certified the Union as representa-
tive of the unit.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628The General Counsel argues that Daikichi contracted out the 
work in order to rid itself of prounion employees and, because 
of these employees™ prounion stan
ce, refused to reassign the 
employees or to recall them, all in violation of Section 8(a)(3). 
This decision will discuss the alleged unlawful utterances in 
part I, the contracting out in part 
II, and in part III, the fact that 
Daikichi did not recall any of the laid-off employees. 
I. THE ALLEGED UNL
AWFUL UTTERANCES 
The General Counsel alleges th
at various Daikichi supervi-
sors and a consultant to Daikic
hi violated Section 8(a)(1) by: 
 Ł Because of employees™ membership in, activities on be-
half of and sympathy for the Union, threatening the em-

ployees with more onerous working conditions, with 
discharge, with loss of jobs, with blacklisting, with plant 
closure or relocation, with sale of the Company™s busi-
ness operations, and with unspecified reprisals. 
 Ł Directing employees not to vote for the Union and to re-
frain from attending union 
meetings, from joining the 
Union, from speaking to representatives of the Union, 
and from seeking the assistance of the Union. 
 Ł Promising employees pay increases and other benefits to 
induce them to abandon their support for the Union. 
 Ł Interrogating employees concerning their membership 
in, activities on behalf of, and sympathy for the Union. 
 Ł Informing employees that it would be futile for them to 
select the Union as their collective bargaining represen-
tative. 
 Ł Creating the impression among 
its employees that it was 
keeping under surveillance their activities on behalf of 

the Union. 
 The General Counsel™s contenti
ons about the various super-visors™ and the consultant™s alleged unlawful remarks depend 
almost entirely on the credibility of six witnesses called by the 
General Counsel: Mohammed Based, Aporna Deb, Christopher 
Gomes, Kazi Rahman, Moha
mmed Rahman, and Mohammed 

Zaman.
4  I have concerns about the accuracy of much of their 
testimony.  Most importantly
, their understanding of English 
was at best hit or miss, a problem of considerable significance 
since, with the exception of but one individual, the Daikichi 
agents and supervisors who allegedly uttered the unlawful re-
marks spoken in English.5 Additionally, the only language of 
relevance to us here in which th
e six witnesses were fluent was 
Bengali even though Bengali was by no means the only lan-

guage spoken by Daikichi employ
ees.  (Spanish and Chinese 
were also commonplace.)  Accordingly, hearing only from 
Bengali-speaking empl
oyees left me with the uncomfortable 
feeling of being presented with
 only a narrow and potentially 
distorted slice of 
the full picture. 
A. The Speech of a California
-Based Daikichi Official 
General Counsel™s witnesses Christopher Gomes, Moham-
med Based, and Kazi Rahman testified that sometime in March 
(that is, in the midst of the Union™s campaign), in the middle of 
the day shift, the facility™s supe
rvisors ordered the employees to 
gather for talk by a California-based Daikichi official. Kazi 
Rahman testified that the official described himself as Daiki-
chi™s president. None of the three remembered being told the 
official™s name. (Other testimony, however, indicates that Dai-
kichi™s president is a Mr. Watanabe.) 
Gomes credibly testified that this official ﬁimmediately on 
arrival . . . told Mr. Saito [head of the central kitchen] to go 
away, then he told Mr. Dipu [and] Mr. Lu [lower-level supervi-
sors] to go away from the scene and he said, ‚I will talk to the 
employees myself.™ﬂ  According to Gomes, this official, speak-
ing English (sometimes without translators being present, 
sometimes with them), told the employees thatŠ 
 I don™t want you guys to join the union. After all, why should 
you join the union? And you know that already four of the 
people have been fired for joining the union so why should 
you follow their footsteps and endanger your career or job  . . . 
we could give you better raise and better payment, I find no 
reason [for you] to join the union. 
 Based testified that this same official spoke of three central 
kitchen employees who had joined
 the Union and, because of 
that, were fired. According to Based, the official went on to say: 
 [L]ook, this is an example 
for you guys. These three have 
been fired, so if anybody else joins the union now, they will 
all be fired . . . we will give you a raise and if we give you a 
better raise, then what is the point of your joining the union? 
So don™t join the union, stay with us and you™ll get a raise. 
 There is something ghost-like about this speech. Consider 
that only three witnesses testified about Watanabe and his talk 
even though about 50 employees were said to have been pre-
sent, and two of these three (G
omes and Based) did not even 
claim to know either his name or his position with Daikichi. 
Further, for the reasons discusse
d above I do consider any of 
the three to be wholly credible witnesses. (The affidavit a 

Board agent took from Kazi Rahman says nothing whatever 
about a presentation by Daikichi
™s president; indeed, much of 
Rahman™s testimony conflicts w
ith or is unsupported by his 

affidavit.) 
On the other hand: none of Daik
ichi™s witnesses denied that 
such an event occurred or otherwise had anything to say about 
the event; and Daikichi™s counsel chose not to cross-examine 
either Gomes or Based about it. 
I have therefore decided to credit Gomes™, Based™s, and Kazi 
Rahman™s testimony that Daikichi™s president, Watanabe, gave 
a speech to the employees in March 1997 and to find that in 
that speech Watanabe said something along the lines of: 
 You know that four Daikichi employees have been fired for 
joining the Union. Don™t follow in their footsteps. Don™t join 
the Union and endanger your job. Stay with us and you™ll get 
the raise that you want. 
 Daikichi thereby violated Section 8(a)(1) of the Act. E.g., 
County Window Cleaning Co., 
328 NLRB 190 (1999) (promise 
of benefits; NLRB v. Neuhoff Bros., Inc., 
375 F.2d 372) (5th 
Cir. 1967) (threats of discharge for union activity). 
 DAIKICHI SUSHI 629B. The Labor Consultant™s Advice 
After the Teamsters filed its election petition, Daikichi re-
tained the services of a labor consultant, Edwin Colon, to assist 
Daikichi™s East Coast management in the Company™s effort to 
keep the facility nonunion. Colon™s work included several inter-
related tasks: (1) instructing supervisors on what the Act for-
bids them to say to employees and what it allows; (2) recom-
mending to management strategy and tactics for convincing 
employees not to support the Union, including recommending 

reading material that the Company should hand out to employ-
ees and topics that supervisors should cover in talks to employ-
ees; and (3) speaking directly to employees about why they 
should not support the Union. 
Much of what Colon saidŠboth 
to management and directly 
to employeesŠwas entirely commonplace. For example: that 
union membership dues are costly and that as a result of collec-
tive-bargaining employees might end up better off, but they 
might also find themselves in a worse position. But Colon pro-
posed two lines of argument that are of particular significance. 
The record does not provide us with Colon™s precise words. But 
it appears that Colon suggested that supervisors tell employees 
that unionization had caused so
me employers to shut down. 
Also, Colon urged supervisors to tell employees that Daikichi 
had ﬁa right to close the plant for economic reasons.ﬂ So if 
Daikichi™s New York operations ceased being profitable be-
cause unionization caused the costs of those operations to rise 
to the extent that the Company™s prices could no longer be 
competitive, the employees were to be informed, Daikichi 
ﬁcould sell, it could go out of business, it could merge [or] it 
could downsizeﬂ (to quote from Colon™s testimony). The sig-
nificance: for empl
oyees whose understanding of English is 
limited, it must have been easy to misunderstand these argu-
ments, hearing them as threats that Daikichi would close the 
New York operations if the empl
oyees voted to be represented 
by a union. I conclude that this
 is in fact what happened, and 
accordingly (with one exception to be discussed below) I do not 
credit the General Counsel™s witnesses™ testimony that either 
Colon or any of the Company™s East Coast officials threatened 
employees with plant closure or discharge. 
Colon™s role in this proceeding is important primarily be-
cause his instructions form the 
backdrop to various utterances 
by Daikichi supervisors, Saito,
 Dipu, and Lu. Colon did speak 
directly to employees, and th
e General Counsel alleges that 
many of his utterances violated Section 8(a)(1). But I credit 
Colon™s testimony about what he
 told employees and conclude 
that nothing he said violated the Act.
6                                                           
                                                           
6 Several of the General Counsel™s witnesses testified about talks 
given by a Daikichi lawyer. The reco
rd is clear that in fact the wit-
nesses were referring to Colon. During the course of the hearing Colon 
stated that he always ensures that 
he abides by the Act™s requirements, 
that he urges his clients to do the 
same, and that even though he has 
participated on behalf of manage
ment in many election campaigns, 
there is no reference to him as a wrongdoer in any of the Board™s deci-
sions. That appears to be correct, although management™s efforts in an 
election campaign in which he apparen
tly participated (as a consultant 
to management) produced numerous violations of the Act. See 
Grimmway Farms, 314 NLRB 73, 84 (1994). 
C. Supervisors Wahab Abdul, Fumio Saito, 
Hisato Baba, and Kien Vi Lu
7 Wahab Abdul (Dipu). 
At all relevant times until December 
1997 Daikichi employed a first-line supervisor named Wahab 
Abdul. Everyone called him Dipu.  (In December 1997, Dipu 
left Daikichi without 
notice. He later asked to return, but Daiki-
chi turned him down. Neither th
e General Counsel nor Daikichi 
sought to call Dipu as a witness.) 
Like all of the witnesses called by the General Counsel (four 
of whom constitute the Charging Parties in this proceeding), 
Dipu had emigrated to the Un
ited States from Bangladesh. 
Dipu figures prominently in this proceeding both for the re-
marks he allegedly made to empl
oyees and for his work as an 
interpreter: He translated into
 Bengali many of
 management™s anti-union speeches. 
Dipu was a friend of several of the General Counsel™s wit-
nesses and on occasion met with them in social gatherings 
away from Daikichi™s facility 
at which they discussed, among 
other things, the Union and the election. 
Fumio Saito. 
Daikichi™s kitchen mana
ger on the East Coast 
is Fumio Saito. He heads Daikic
hi™s Long Island City facility. 
Prior to the election campaign, Saito called employees to 8 a.m. 
meetings once or twice a week 
at which he spoke of various 
matters related to the facility™
s operations. Starting not long 
after the Union filed its election petition, Saito doubled or tri-
pled the number of times he met with employees each week 
and, at those meetings, tried to
 make the points that Colon had 
urged on him. 
Saito™s first language is Japane
se. He is not altogether com-fortable speaking English. Noneth
eless he spoke in English at these meetings. As I have already discussed, on the employees™ 
part many of them spoke and 
understood English only to a lim-
ited extent and only with great difficulty. Accordingly, Dipu 
translated into Bengali what Saito purportedly said. In other 
words, the General Counsel™s 
witnesses, who spoke English only poorly, testified about what 
they thought they heard being 
said in English by the kitche
n manager whose primary language 
was Japanese and about what Di
pu, speaking in Bengali, told 
them what he understood of Saito™s attempts at antiunion 
speeches in English. 
I found Saito to be a credible witness. But it is not clear to 
me that what he intended to communicate to Daikichi™s em-
ployees (the arguments taught to him by Colon) and what he in 
fact did say in Englis
h always coincided. 
Hisato Baba. Baba is Daikichi™s general manager for its East 
Coast operations. As with Saito, Ba
ba™s first language is Japa-
nese. He does not speak English fluently. I found Baba to be a 
credible witness. 
Kien Vi Lu. At all relevant times Lu was a first-line supervi-
sor at the Long Island City facility, except that he ceased work-
ing for Daikichi before the elec
tion. Lu spoke English and Chi-
nese. (Neither the General Couns
el nor Daikichi sought to call 
Lu as a witness.) The General C
ounsel alleges that Lu uttered 
numerous remarks that violated Section 8(a)(1) of the Act. 
 7 All parties agree that these four 
individuals were supervisors within 
the meaning of Sec. 2(11) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Lu is fluent in Chinese (and he translated the speeches of 
other supervisors and of Colon into Chinese for the benefit of 
employees who spoke only that
 language). But he does not 
speak Bengali. Thus his conversa
tions with the employees who 
testified in this proceedingŠnone of whom speak ChineseŠ
were entirely in English. 
My findings about the superv
isors™ unlawful utterances. 
Having considered the record, including such matters as which 
witnesses™ statements were corroborated and which were not, 
the nature of Colon™s instructions to the supervisors, the likely 
inability of the General Counsel
™s witnesses to entirely com-
prehend much of what was said to
 them in English, the kinds of 
misunderstandings most likely to have arisen as the Bengali 
employees listened to antiunion speeches in English, and 
obvious inaccuracies in witnesses™ testimony even about what 
was said to them in Bengali, I find that on this record it is 
more likely than not that Daikichi™s supervisors made these 
unlawful utterances, and only these (in addition to those that 
Watanabe made): 
 Ł Saito told a group of bargaining unit employees, during 
the election campaign, that Da
ikichi would be unable to 
continue its East Coast operation if the employees voted 
in favor of union representa
tion because Daikichi would 
lose its ability to compete successfully. 
 Ł When Daikichi began providing transportation between 
the central kitchen and a nearby subway station, em-
ployee Deb asked Dipu why the Company was doing 
this. Dipu responded: 
 This is for two reasons. One is for your safety, 

your security. And the other reason is so that no 
members of the union can approach the employ-
ees, to come to you and talk to you. They [man-
agement] want the employees to avoid the union 
people and that™s why they would like to drop 
you from work to the subway station.
8  Ł Lu told employee Mohammed Rahman that ﬁit™s an 
open secret that you™ve joined the Union.ﬂ 
 See, e.g., 
NLRB v. Gissel Packing Co., 
395 U.S. 575, 618, 620 
(1969) (threats of closure); 
Syncor International Corp., 
324 
NLRB 8 (1997) (impression of surveillance); Hearst Corp., 
281 NLRB 764 (1986), enfd. mem. 837 F.2d 1088 (5th Cir. 1988) 

(employees ﬁwarned . . . to keep away from officers and sup-
portersﬂ of the Union). 
I find that the record fails to prove that any Daikichi super-
visor or other Daikichi agent made any other utterance that 
violated Section 8(a)(1) of the Act. 
II. DAIKICHI™S CONTRACT
ING OUT OF ITS ﬁHOT 
KITCHENﬂ WORK Daikichi™s central kitchen includes a ﬁhot kitchenﬂ area 
where rice is cooked and items that Daikichi refers to as 
ﬁnoodle toppingsﬂŠsuch as shrimp tempura and fried 
chickenŠare prepared. The hot kitchen is in a room separate 
                                                          
 8 The General Counsel contends that
 Baba made a similar remark. I 
do not find that to be the case. 
from the rest of the central k
itchen™s food preparation area. 
Until late August (1997) about 8 of Daikichi™s 60 or so cen-
tral kitchen employees worked in the hot kitchen. 
The rice is cooked in a massive semi-automated machine 
that produces about 300 pounds of rice per hour. Two of the 
eight employees were assigned as full-time operators of the 
rice cooker, and a few other hot
 kitchen employees operated 
the rice cooker on an as-needed basis. 
Daikichi first began using the rice cooker in late 1994 
(when Daikichi™s central kitchen 
was at another location). By 
1996 customers were complaining ab
out the rice in Daikichi™s 
sushi. Sometimes it was cooked too much, sometimes not 

enough. Sometimes the rice was watery, sometimes too hard. 
Daikichi™s management believed that the problem, which 
appeared to be getting worse, stemmed from both a lack of 
expertise of its personnel in knowing how to best operate the 
cooker and in Daikichi™s inability to find anyone competent to 
keep the cooker properly maintained. Needless to say, since 
rice makes up a considerable proportion of almost all sushi, it is 
no small matter when a sushi seller is unable to consistently 
produce tasty rice. 
On the West Coast, Daikichi does not itself prepare the rice 
that it needs. Rather, since the late 1980s Daikichi has pur-
chased all of the rice it uses on the West Coast from a company 
called California Rice Center (CRC)
 which, in turn, prepares 
the rice in commercial cookers akin to the one in Daikichi™s 
East Coast central kitchen, but even larger. 
In AprilŠalmost surely after the electionŠDaikichi™s man-
agement began discussions with CRC with a view to having 
CRC take over, as a contractor, th
e Long Island City facility™s 
hot kitchen operations, includi
ng the operation of the rice 
cooker. In late May or early June those discussions produced an 
agreement. The result: Beginning on August 29, CRC, after 
something less than 2 months of preparatory activity (including 
training one of its supervisors 
and hiring employees), staffed 
and operated the hot kitchen part 
of Daikichi™s central kitchen, 
selling all of its output to Daikichi. 
Concomitantly, on August 28 a
nd 29 Daikichi permanently laid off all of its eight employees then working in the hot 
kitchen: the four Charging Parties in this proceeding (Moham-
med Rahman, Mohammed Based, Kazi Rahman, and Aporna Deb); the two other employees who testified on behalf of the 
General Counsel (Mohammed Zaman and Christopher Gomes); 
and two other employees about w
hom the record tells us virtu-ally nothing. 
At the time of their layoffs, all six of the employees who tes-
tified on behalf of the General 
Counsel asked Baba (Daikichi™s 
general manager for East Coast ope
rations) that Daikichi retain 
them as employees elsewhere in the central kitchen. Baba told 
them that there were no job open
ings. Baba did, however, give 
them Daikichi job application 
forms containing handwritten 
changes so as to indicate that 
the forms were for application to 
CRC. But none of the six employees sought employment by 

CRC. Nor did the employees ever seek re-employment by Dai-
kichi. The General Counsel contends 
that it was Daikichi™s union 
animus that was behind the Company™s decision to contract out 
 DAIKICHI SUSHI 631its hot kitchen work and to lay of
f, permanently, its hot kitchen 
employees. 
A. Evidence Supporting the General Counsel™s Contention 
that the  Contracting  Out  was  Motivated  by  Antiunion   
Considerations At least six of the eight hot kitchen bargaining unit employ-
ees signed union authorization car
ds (the six employees called 
by the General Counsel as witn
esses). And it is probable that 
Daikichi knew that. (Deb™s rejection of the Company™s prof-
fered transportation would have 
led Dipu to suspect her of pro-
union sentiments. And I got the im
pression that Based and Kazi Rahman had free-wheeling conver
sations with Dipu about the 
Union in which those two employees made their prounion posi-
tions clear and likely spoke of the positions on unionization of 
other employees, particularly
 Bengali-speaking employees.) 
As for union animus, we have seen that in a speech to the 
central kitchen™s employees dur
ing the Union™s campaign, Dai-kichi President Watanabe
 said something like: 
 You know that four Daikichi employees have been fired for 

joining the Union.  Don™t follow in their footsteps. Don™t join 
the Union and endanger your job. 
 As for Daikichi™s problems with the rice cooker: 
 1. Those problems had begun in 1996. Years earlier Daikichi and CRC had discussed the possibility of CRC 

providing cooked rice for Daik
ichi™s East Coast opera-
tions. But those talks had not bome [sic] fruit. Daikichi did 
not again consider the contracting out until after the Un-
ion™s campaign began. Then, within weeks of the election 
in which the central kitchen™s employees voted in favor of 
unionization, Daikichi began talking to CRC about CRC 
taking over the hot kitchen work. Daikichi and CRC 
reached agreement a month or two after the election. 
2. Daikichi did not contract
 out just the operation of 
the rice cooker, but instead cont
racted out the operation of 
the entire hot kitchen. On the West Coast Daikichi obtains 

all of its cooked rice from CRC. But cooked rice is all that 
Daikichi™s West Coast outlets get from CRC, and CRC 
prepares the rice at facilities entirely separate from Daiki-
chi™s. There is no precedent, that is to say, for Daikichi 
having CRC use Daikichi™s own facilities for the prepara-
tion of food or for Daikichi getting its noodle toppings 
from CRC.  Additionally, Daikichi made no
 attempt to find other em-
ployment within the Company for the hot kitchen employees, 
either before or after the contracting out. Yet: (1) Daikichi does 
not contend that any of the laid-off employees are poor work-
ers; (2) all had central kitchen 
experience with Daikichi apart 
from their hot kitchen work; (3) two of these employees had 

been with Daikichi for more than a year (Based and Deb), and 
one had been with Daikichi more than 3 years (Kazi Rahman); 
and (4) there is substantial tu
rnover among Daikichi™s central 
kitchen staff. 
B. Evidence Supporting Daikichi
™s Contention that Union Ani-
mus Played no Part in the Company™s Decision to Contract Out 
the Hot Kitchen Work 
First, while Daikichi™s president is sufficiently antiunion to 
threaten employees that prounion
 employees would be fired, 
that does not necessarily mean 
that management was in fact willing to base operational decisions on what its employees™ 

views were about unionization. And a partial shutdown of two 
of Daikichi™s nonunion facilities 
suggests that management did 
not permit union issues to play a significant role in such mat-

ters. Recall that on April 7, 1997, the central kitchen employees 
voted in favor of representation by the Union. At the time, two 

of Daikichi™s East Coast outlets still had their own kitchens. 
The employees of neither of thes
e stores were unionized. None-
theless, in May Daikichi closed
 both of these stand-alone kitch-
ens, laying off eight or nine employees in the process. Thereaf-
ter these two stores, along with 
all of Daikichi™s other East 
Coast stores, got their sushi and other prepared foods from the 

now unionized central kitchen, to
 that extent strengthening the 
Union™s position. 
Second, as of the spring of 1997: (1) Daikichi was having problems with the quality of its East Coast rice and noodle 
toppings; (2) with respect to the 
rice, at least, these problems were getting worse; (3) Daikic
hi had a longstanding business 
relationship with CRC (on the West
 Coast) and was aware that CRC has considerable expertise in the preparation of both rice 
and noodle toppings; (4) Daikichi™s
 East Coast sales were in-
creasing and were expected to increase still further, putting 

additional pressure on the central kitchen. 
Third, nothing in the record suggests that the hot kitchen 
employees as a group were any more prounion than the central 
kitchen employees generally. Similarly, while all of the ex-hot 
kitchen employees whom the Ge
neral Counsel called as wit-
nesses were prounion, their su
pport for the Union was limited 
to signing union authorization cards 
and, for some but not all of 
the six, attending a union meeting or two. 
Fourth, as for Daikichi™s failure to shift at least some of the 
hot kitchen employees to other jobs prior to CRC taking over 
the hot kitchen operations, mana
gement had decided to keep 
the contracting out a secret until the day CRC began its opera-
tions. While that might lead one to grade Daikichi something 
less than A+ in human resources management, there is nothing 

suspicious about the decision to proceed that way. And having 
made that decision, it is unrem
arkable that Daikichi did not 
switch any of the hot kitchen employees to other jobs prior to 
CRC™s entry. 
C. Daikichi™s Contracting  Out the Hot Kitchen   
WorkŠConclusion 
For some considerable period of
 time Daikichi™s hot kitchen 
suffered from quality problems. Yet Daikichi did little to deal 
with the problems. When the 
union campaigned to represent 
Daikichi™s central kitchen employees, Daikichi™s president 
threatened that the Company would fire employees who sup-
ported the Union and Daikichi™s
 East Coast kitchen manager 
said that unionization would lead 
to the sale or closure of the 
facility. Then, within weeks after the employees voted in favor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632of unionization, Daikichi entered into a contract to have CRC 
take over the hot kitchen work. 
But I credit Saito in his denial that he intended to threaten 
employees with the sale or closure of the facility, Daikichi™s hot 
kitchen problems were getting wors
e, Daikichi had previously 
looked into having CRC handle its
 hot kitchen work, business 
firms routinely take months be
fore arriving at a decision as 
significant as contracting out a 
significant part of their opera-
tion, and the record fails to s
how that Daikichi™s animus was 
such that the Company would permit its antiunion views to 
interfere with whether and how it made operational changes. 
As I am about to discuss in part
 III, Daikichi™s failure to re-
call the laid-off employees probably was a result of its union 
animus. And that, in turn, surely 
is a factor to take into account 
in determining why Daikichi c
ontracted out it hot kitchen op-
eration. But having done so, I remain of the view that: (1) the 
General Counsel has failed to pr
ove that the contracting out 
was motivated by union animus, even in part; and (2) even 

assuming that the record should be read as showing that the 
contracting out was at least pa
rtially a function of union ani-
mus, Daikichi proved that it woul
d have contracted out its hot 
kitchen operations even absent the union animus. 
III. DAIKICHI™S FAILURE TO RECALL THE LAID-OFF 
EMPLOYEES 
As touched on earlier in this decision: on August 28 and 29 Daikichi permanently laid off all eight of its employees then 

working in the hot kitchen, in
cluding Based, Deb, Gomes, the Rahmans, and Zaman, all of whom, as Daikichi probably knew, 
supported the Union; at the time of their layoffs, these six em-
ployees made clear their interest in continuing to work for Dai-
kichi; all six had experience with
 Daikichi apart from their hot 
kitchen work; and in the months following the layoffs Daikichi 
continued to hire new employee
s. (In September alone, Daiki-chi hired six new employees to do bargaining unit work in the 
central kitchen.) 
On its part, Daikichi gave 
no explanation whatever about why it hired new employees rather than recalling the laid-off 
employees. 
There is much that the record does not tell us. For example, 
we do not know whether Daikichi
 ever recalls employees from 
layoff. There is no evidence about whether the new employees 
had experience relevant to the 
work for which Daikichi hired 
them. We don™t know whether any of the new employees had a 
history of prounion activity (and,
 if so, whether Daikichi™s 
management knew about it). And there is no direct evidence 
that the prounion stance of the six employees had anything to 
do with Daikichi™s failure to reca
ll them. (For example, there is 
no credible evidence that anyone from management said any-
thing to the employees suggest
ing that their support for the 
union was a factor in their layoffs.) 
Notwithstanding all these evidentiary gaps, I conclude that it 
is more probable than not that Da
ikichi hired newcomers, rather 
than recalling Based, Deb, Gomes, the two Rahmans and 
Zaman, because of these six em
ployees™ support for the Union. 
I reach that conclusion because of
 three considerations. First, 
Daikichi™s president threatened employees with discharge if 
they joined the Union. Second, I infer that, all other consider-
tions held equal, employers proceed on the assumption that 
ﬁseasoned men are better than green hands.ﬂ 
NLRB v. Reming-
ton Rand, Inc., 94 F.2d 862, 872 (2d Cir. 1938) (L. Hand, J.). 
And third, Daikichi provided no reasons why it preferred new-
comers even though ﬁthose reasons
 lay exclusively within its 
own knowledge.ﬂ (Id.) 
I have taken into consideration that the employees failed to 
follow through on Daikichi™s suggestion that they apply for 

jobs with CRC. But the record provides no reason to suppose 
that Daikichi™s failure to recall the employees was related to the 
employees™ unwillingness to apply for jobs with CRC. In addi-
tion there is no indication that, at the time of the layoffs, CRC 
had any job openings. I have also
 taken into consideration that 
none of the six employees subs
equently sought reemployment 
with Daikichi. But Daikichi knew that the employees wanted to 
continue as Daikichi employees. And the manner in which 
Daikichi laid them off discour
aged application for reemploy-
ment. 
I accordingly find that a reason that Daikichi did not recall 
bargaining unit employees Based,
 Deb, Gomes, Zaman, Kazi 
Rahman, and Mohammed Rahman from layoff was their sup-
port for the Union. I further find that Daikichi has failed to 
show that it would have refrained from recalling the laid-off 
employees even absent its union animus. Daikichi thereby vio-
lated Section 8(a)(3) 
of the Act. E.g., 
N. D. Peters & Co., 
327 
NLRB 922 (1999). 
IV. DAIKICHI™S AFFIRMATIVE DEFENSES 
A.  Section 
10(b)
 Although Daikichi referred to Section 10(b) in its answer, 
the Company did not refer to it on brief and thus it is not clear 
that the Company is pursuing this defense. 
The earliest charge against Da
ikichi was filed on September 
9, 1997. It alleged that Daikichi
 fired Based in August because 
of his union activities. Mohammed Rahman filed a comparable 
charge covering him, Gomes, and Zaman on September 11. 
Deb™s charge followed on September 16. The first charge that 
alleged an unlawful utterance 
was filed on September 23. The 
allegation there was that mana
gement unlawfully interrogated 
Kazi Rahman in May 1997. 
The complaint™s theory is that management discriminated 
against six employees in August because of the employees™ 
support for the Union during the election campaign in March 
and April, a campaign in whic
h management expressed its un-ion animus via threats and othe
r unlawful utterances. My con-
clusion is similar except that I 
have found that the discrimina-
tion (by way of refusals to recall) did not begin until Septem-

ber. The point of both the complaint and my conclusion, that is 
to say, is that the 8(a)(1) utte
rances and the 8(a)(3) discrimina-
tory conduct arose out of the ﬁsame sequence of eventsﬂ (to 
quote Redd-1, Inc., 
290 NLRB 1115, 1116, 118 (1988)), and 
are ﬁfactually relatedﬂ 
(Harmony Corp., 
301 NLRB 578 
(1991)). On the other hand, it is hard to think of the election 
campaignŠwhich ended in early 
AprilŠas falling within ﬁthe  DAIKICHI SUSHI 633same time periodﬂ as the August layoffs and the subsequent 
refusals to recall the em
ployees (to again quote from 
Redd-1.) 9 Fortunately I need not determ
ine whether the first three 
charges filed in this proceedin
g support the utterances that I 
have found violated Section 8(
a)(1). That™s because the Sep-
tember 23 charge, referring to an 8(a)(1) interrogation in May 
1997, surely encompasses threat
s and suggestions of surveil-
lance during the MarchŒApril election campaign. Accordingly, 
10(b)™s 6-month limitation provide
s no defense to threats made on and after March 23. As for whether any of the utterances I 
have found to be unlawful were 
made before March 23, it was 
up to Daikichi to prove that. E.g., 
NLRB v. J & S. Drywall, 
974 
F.2d 1000, 1004 (8th Cir. 1992).
 10 Daikichi failed to carry this 
burden. B. Prior Settlement Agreement 
Daikichi™s answer contends that ﬁcertain of the General 
Counsel™s allegations are improp
erly included in the Consoli-
dated Complaint because they were the subject of a prior Set-
tlement Agreement.ﬂ But Daikichi proffered no information 
about the settlement agreement either at the hearing or on 
brief.ﬂ11 REMEDY Daikichi lawfully laid off 
Mohammed Based, Aporna Deb, Christopher Gomes, Kazi Ra
hman, Mohammed Rahman, and 
Mohammed Zaman when it contracted out its hot kitchen work. 

But even though the jobs at which the six employees were 
working at the time of their layo
ff no longer exist, other central 
kitchen jobs do, jobs for which 
the six employees are qualified; 
and I have found it to be more probable than not that it was for 
reasons of union animus that Daikichi failed to recall them to 
fill those jobs as positions in the central kitchen came open. I 
accordingly shall recommend that Daikichi be ordered to offer 
full and immediate reinstatement to Based, Deb, Gomes, the 
two Rahmans, and Zaman, to po
sitions in the central kitchen 
and to make them whole for any loss of earnings and other 

benefits that they suffered as a result of Daikichi™s failure to 
recall them. Determination of the date on which each of the six 
employees would have been reca
lled but for Daikichi™s viola-
tion shall be left to the compliance stage. Loss of earnings and 

benefits shall be computed on a quarterly basis, less any interim 
net earnings, as prescribed in 
F.W. Woolworth Co., 
90 NLRB 
289 (1950), plus interest to be computed in the manner pre-
scribed in New Horizons for the Retarded, 
283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12                                                           
                                                                                             
9 Compare 
Harmony Corp., 
supra, in which the unlawful utterances and the discriminatory action occurred within a few weeks of one an-
other. 
10 Denying enforcement on other grounds to 303 NLRB 24 (1991). 
11 Daikichi also contends, by way of a third affirmative defense, that 
the utterances that were in part I of this decision I concluded were 
unlawful ﬁwere protected by Section 8(c) of the Act and the First 
Amendment to the U.S. Constitution.ﬂ 
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER The Respondent, Daikichi Corp., d/b/a Daikichi Sushi, 
Long Island City, New York, its officers, agents, successors, 
and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with discharge if they join 
Teamsters Local 295 or any other union. 
(b) Promising employees improved compensation in order 
to discourage them from engaging in union or other protected 

concerted activity. 
(c) Threatening employees with
 plant closure should the 
employees vote in favor 
of union representation. 
(d) Telling employees that the Company™s management 
wants employees to avoid union representatives. 
(e) Creating the impression that
 the union activities of its 
employees were under surveillance. 
(f) Failing to recall employees 
from layoff becau
se of their support for Teamsters Local 295 or any other union. 
(g) In any like or related mann
er interfering with, restrain-
ing, or coercing employees in the exercise of the rights guar-

anteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Mo-
hammed Based, Aporna Deb, Christopher Gomes, Kazi Rah-
man, Mohammed Rahman, and Mohammed Zaman, full rein-
statement to positions in th
e Company™s central kitchen, 
without prejudice to their seniority or other rights or privi-
leges previously enjoyed. 
(b) Make Mohammed Based, Aporna Deb, Christopher 
Gomes, Kazi Rahman, Mohammed Rahman, and Mohammed 
Zaman whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in the 
manner set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to th
e unlawful failures to recall, 
and within 3 days thereafter, no
tify the employees in writing 
that this has been done and that the failures to recall will not 
be used against them in any way. 
(d) Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, 
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records, 
including an electronic copy of such records if stored in elec-
tronic form, necessary to anal
yze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
central kitchen facility in Long Island City, New York, copies 
of the attached notice marked ﬁAppendix.ﬂ
13 Copies of the notice, on forms provided by th
e Regional Director for Region  adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
13 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634No. 29, after being signed by a re
presentative of Daikichi, shall 
be posted by Daikichi and maintained for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Daikichi shall take reason-
able steps to ensure that the notices are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, Daikichi has gone out of busi-
ness or closed the facility involved in these proceedings, Daiki-
chi shall duplicate and mail, at its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by Daikichi at any time since March 23, 1997. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Daikichi has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten that we will fire you if you join 
Teamsters Local 295 or any other union. 
WE WILL NOT promise you better pay or benefits in order 
to discourage you from engaging in union or other protected 

concerted activity. 
WE WILL NOT threaten you with plant closure for voting 
in favor of union representation. 
WE WILL NOT tell you that we want you to avoid union 
representatives. 
WE WILL NOT say anything that creates the impression 
that your union activities are under surveillance. 
WE WILL NOT fail to recall employees from layoff be-
cause of their support for Teamsters Local 295 or any other 
union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights that Sec-
tion 7 of the Act guarantees to you. 
WE WILL offer Mohammed Based, Aporna Deb, Christo-
pher Gomes, Kazi Rahman, Mohammed Rahman, and Mo-
hammed Zaman full reinstatement to positions in our central 
kitchen, without prejudice to thei
r seniority or other rights or 
privileges they previously enjoyed. 
WE WILL make Mohammed Based, Aporna Deb, Christo-
pher Gomes, Kazi Rahman, Mohammed Rahman, and Mo-
hammed Zaman whole for any loss of earnings and other 
benefits suffered as a result of our discriminatory failure to 
recall them, less any interim earnings, plus interest. 
WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to our unlawful failures to recall 
Mohammed Based, Aporna Deb, Christopher Gomes, Kazi 
Rahman, Mohammed Rahman, and Mohammed Zaman, and 
WE WILL, within 3 days thereafter, notify them, in writing, 
that this has been done and that 
our failure to re
call them will not be used against 
them in any way. 
 DAIKICHI CORP. D/B/A DAIKICHI SUSHI 
  